Citation Nr: 1546973	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO. 07-38 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) and neuroforaminal stenosis. 

2. Entitlement to service connection for a right knee disability, to include a right knee sprain.

3. Entitlement to service connection for a right shoulder disability, to include degenerative joint disease (DJD).

4. Entitlement to service connection for a right ankle disability, to include DJD.

5. Entitlement to service connection for a disability manifested by joint pain, other than the right knee, right shoulder, low back, and right ankle disabilities.

6. Entitlement to service connection for an acquired psychiatric disability, to include a depressive disorder.

7. Entitlement to service connection for hepatitis C.

8. Entitlement to service connection for tinea pedis.

9. Entitlement to service connection for a pulmonary disability, to include asthma and bronchitis, to include as due to asbestos exposure.

[The issue of whether the character of discharge for a period of service from May 28, 1986 to October 7, 1992 constitutes a bar to VA benefits is the subject of a separate decision issued simultaneously under a separate docket number.]


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to May 1986. The Veteran's additional service from May 28, 1986 to October 7, 1992 at this time is considered to have been dishonorable and is therefore a bar to VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

By way of background, the RO denied service connection for all of the disabilities other than tinea pedis in January 2007, and denied service connection for tinea pedis alone in January 2008. The Veteran separately and properly perfected appeals as to both decisions, and the issues have been combined into a single appeal for the purposes of Board review.

In August 2010, the Board remanded the claims of entitlement to service connection for a right ankle disability and a pulmonary disability, and denied service connection for a back disability, joint pain, a psychiatric disability, hepatitis C, and tinea pedis.

An August 2010 Board decision denied the Veteran's claims for service connection for a back disability, joint pain, a psychiatric disability, hepatitis C, and tinea pedis. A March 2011 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand, vacating and remanding the Board decision. In March 2012, the Board remanded those five issues, along with the issues of entitlement to service connection for a right ankle disability and a pulmonary disability, which were remanded as part of the August 2010 denial. The claims were remanded again for further development in April 2013.

The Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). In this case, the Veteran has claimed service connection for "joint pain" generally, without providing further clarification. Upon review of the file, the Board notes that the Veteran has diagnoses of right shoulder and right knee disabilities, in addition to the right ankle and low back diagnoses. As such, the Board finds the claim for joint pain includes the diagnosed right shoulder and knee disabilities, and has added those as issues. The claim for generalized joint pain has been modified to except those joints for which the Veteran has individual, separate diagnoses.

Additionally, the Veteran has claimed service connection for a "pulmonary disability" generally. The Veteran has subsequently submitted specific statements concerning asthma and bronchitis, and has diagnoses of such, indicating that these are the disabilities contemplated by his "pulmonary disability" claim, and indeed prior Board remands and decisions have phrased the issue as including these. The Board notes that the Veteran also has both a current and in-service diagnosis of sinusitis. However, by definition sinusitis is not a "pulmonary disability," as it does not pertain to the lungs, and instead involves the sinuses. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1552, 1722 (32d ed. 2012) (defining "pulmonary" and "sinusitis," respectively). 

Based on these plain definitions of the two terms, the Board finds that there is no reasonable justification to consider a claim for a "pulmonary disability," or in other words a claim for a disability affecting the lungs, to include a claim for a disability affecting the sinuses. Therefore, the Board declines to expand the claim for a pulmonary disability to include sinusitis. Should the Veteran wish to file a claim for service connection for sinusitis specifically, he is invited to do so.

As part of his February 2009 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. In April 2009 signed correspondence, the Veteran indicated that he no longer wanted a hearing. As such, the hearing request is considered withdrawn. 38 C.F.R. § 20.704(e).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a low back disability, a right knee disability, a right shoulder disability, a right ankle disability, joint pain, hepatitis C, tinea pedis, and a pulmonary disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder, to include depressive disorder, has been shown to be etiologically related to the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder, have been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue decided herein, no further discussion of compliance with this duty is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

In this case, the medical evidence of record shows that the Veteran has a current diagnosis of a depressive disorder, which was most recently rendered during the May 2015 VA psychiatric examination. As such, the first element of service connection has been met. Second, the Veteran has alleged that he began experiencing depressive symptoms during active duty service, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The May 2015 examiner also indicated that, in his opinion, the Veteran's depressive symptoms manifested prior to 1986, which would be during the Veteran's honorable period of service. There is no evidence that the examiner's report is not competent or credible, and therefore it is entitled to significant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Based on the lay and medical evidence of record, the Board finds that the second element of service connection, an in-service event, injury or disease, has been shown.

Turning to the third element, the Veteran has stated that he has experienced depressive symptoms since service, which he is also competent to report. Jandreau, 492 F.3d 1372. The May 2015 VA examiner concluded that the Veteran's symptoms had their onset in service prior to 1986, and indicated that they had been continuous since. The examiner further noted that, in his opinion, these symptoms had resulted in the Veteran's currently diagnosed polysubstance abuse. There is no evidence that the examiner is not competent or credible, and therefore the opinion is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

The examiner did also indicate that it would be pure speculation to opine as to the frequency or severity of the Veteran's symptoms since service. However, when reading the opinion as a whole this statement only clarifies that the frequency and severity of the symptoms, as opposed to their presence, of the disability cannot be determined without resorting to speculation. It does not indicate that the depressive disorder was not consistently present since service or that the disorder is not causally related to service. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).

VA and private treatment records reflect a variety of psychiatric and in-patient treatment, which variably diagnose polysubstance abuse and depressive disorder. These records date back to at least August 1995, which reflects treatment for cocaine dependency. No negative opinions are of record. Based on the lay and medical evidence, the Board finds that the Veteran's depressive disorder is etiologically related to his honorable period of active duty service. As such, the third element has been met. As all three elements have been shown, the Board finds that service connection for an acquired psychiatric disorder, to include depressive disorder, is warranted. 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Concerning the issues of entitlement to service connection for a low back disability, joint pain, hepatitis C and tinea pedis, the Board originally remanded these claims in March 2012 for VA examinations to determine the nature and etiology or the disabilities, and specifically stated that these examinations must be performed by a VA physician (medical doctor). While the requested examinations were provided, they were not performed by a physician as directed. As such, the Board again remanded the claims in April 2013 so that the examinations could be performed by a physician, as originally directed. However, all that was obtained were addendum opinions from the same nurse practitioner that had conducted the original examinations. As the directives had still not been complied with, the Board again remanded the claim in January 2015, requesting that examinations be performed by a medical doctor in accordance with the prior remands.

Unfortunately, the new examinations following the January 2015 remand were performed by the same nurse practitioner who had performed the previous examinations, and not conducted by a medical doctor. A nurse practitioner, regardless of qualifications or certification as a compensation and pension examiner, is not the same as a medical doctor, which was specifically requested by the March 2012 remand. As such, the Board has no choice but to remand this claim again in order to ensure substantial compliance with the original March 2012 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
On remand, new VA examinations should be provided to determine the nature and etiology of the Veteran's claimed low back disability, joint pain, hepatitis C, and tinea pedis. These examinations should be performed by a VA physician (medical doctor), and should not be conducted by the nurse practitioner who has conducted the prior examinations. 

Turning to the other issues on appeal, if VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). Beginning with the claimed pulmonary disability, the Board notes that opinions were obtained in August 2012 and January 2013. However, both opinions are inadequate. The August 2012 examiner stated that the Veteran's asthma was pre-existing and was at least as likely as not aggravated by his active duty service. However, no pulmonary diseases, including asthma, were noted upon the Veteran's entry into service, and therefore the examiner improperly provided an opinion concerning aggravation of a pre-existing condition. While the Veteran has self-reported childhood asthma, this does not constitute clear and unmistakable evidence that the Veteran's claimed pulmonary disability pre-existed service. As such, the examiner should have only addressed the issue of direct service connection. Further, the examiner provided no supporting rationale for his opinion that the asthma was related to service. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, this opinion is insufficient to support the claim of service connection.

The January 2013 opinion indicated that there was no evidence that the Veteran currently had asthma or any other persistent respiratory disability, as stated that the shortness of breath symptoms were more likely caused by the Veteran's obesity. However, upon review of the record, the medical evidence clearly reflects diagnoses of a pulmonary disability, whether asthma or bronchitis, in April 2011, August 2012, and November 2012, all of which are during the appellate period. As the opinion is based on an inaccurate factual premise, it is inadequate. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). As both opinions of record are inadequate, the Board finds that the claim must be remanded for a new VA examination concerning the nature and etiology of his claimed pulmonary disability.

Concerning the right ankle disability, a VA examination was provided in June 2011. In that examination report, the examiner indicated that the claimed condition was less likely than not related to service as on examination the ankle was normal, and that the in-service ankle sprain appeared to have resolved. However, since that opinion the Veteran has been diagnosed with DJD of the right ankle, most recently in January 2013. As this opinion is now based on an inaccurate factual premise, it is inadequate. Id. Thus, the Board finds that the claim must be remanded so that a new examination concerning the etiology of the Veteran's now-diagnosed ankle disability can be provided.

Concerning the right knee and shoulder disabilities, as noted above the Board has determined that the Veteran's claim for "joint pain" constituted a claim for all diagnosed joint disabilities. As the Veteran has diagnosed right knee and right shoulder disabilities, these disabilities have been added as issues. Clemons, 23 Vet. App. 1. The Veteran was provided with a VA examination in November 2012 that addressed these injuries as part of his larger claim for "joint pain." The examiner indicated that these conditions were less likely than not related to service. However, the examiner based this opinion on the fact that there was no evidence of the disabilities in service. A medical opinion based solely on the absence of documentation in the record is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007). As such, the Board finds that the claims must be remanded so that new VA examinations can be provided concerning the nature and etiology of the Veteran's claimed right knee and right shoulder disabilities.

As noted in the introduction, while the Veteran has honorable service from December 1981 to May 1986, currently the character of the Veteran's discharge from his second period of service from May 28, 1986 to October 7, 1992 is a bar to VA benefits. In order to ensure that the Board has sufficient information to decide the service connection claims once they return from remand regardless of the outcome of the separately docketed appeal of the character of discharge issue, the Board finds that if the VA examiners in any of the above requested examinations find that the Veteran's claimed disability is causally or etiologically related to his service, they should specify, to the extent possible, whether the disability is related to the honorable service from December 1981 to May 1986, the currently dishonorable service from May 28, 1986 to October 7, 1992, or to both periods.

Finally, in light of the several prior remands concerning non-compliance, and in an effort to prevent the need for future remands, the Board finds that after all of the forgoing development has been conducted, the file, including a copy of this remand, should be provided to the service center manager at the Regional Office, so that the service center manager can review the development and ensure that it substantially complies with the remand directives herein. A memorandum confirming such review should be associated with the claims file. If deviation from the remand directives is necessary, efforts should be made to explain how that deviation still constitutes substantial compliance with the directives. D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a VA physician (medical doctor) to determine the nature and etiology of the Veteran's low back disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability, to include DDD, is related to his active duty service?

A detailed rationale for the opinion must be provided. If the examiner finds that the disability is causally related to service, the examiner should state, to the extent possible, whether the disability is related to the Veteran's service from December 1981 to May 1986, from May 28, 1986 to October 7, 1992, or to both periods of service. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a VA physician (medical doctor) to determine the nature and etiology of the Veteran's disability manifested by joint pain. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Does the Veteran have a current diagnosis underlying his complaints of joint pain in his arms and legs?

In answering this question, the examiner should exclude from consideration the Veteran's currently diagnosed low back, right shoulder, right knee, and right ankle disabilities. 

b) If so, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's disability resulting in joint pain is related to his active duty service?

A detailed rationale for the opinion must be provided. If the examiner finds that the disability is causally related to service, the examiner should state, to the extent possible, whether the disability is related to the Veteran's service from December 1981 to May 1986, from May 28, 1986 to October 7, 1992, or to both periods of service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a VA physician (medical doctor) to determine the nature and etiology of the Veteran's hepatitis C. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's hepatitis C is related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the Veteran's statements indicating he had unprotected sex with prostitutes while in service. See November 2012 VA examination report.

If the examiner finds that the disability is causally related to service, the examiner should state, to the extent possible, whether the disability is related to the Veteran's service from December 1981 to May 1986, from May 28, 1986 to October 7, 1992, or to both periods of service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a VA physician (medical doctor) to determine the nature and etiology of the Veteran's tinea pedis. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinea pedis is related to his active duty service?

A detailed rationale for the opinion must be provided. If the examiner finds that the disability is causally related to service, the examiner should state, to the extent possible, whether the disability is related to the Veteran's service from December 1981 to May 1986, from May 28, 1986 to October 7, 1992, or to both periods of service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's claimed pulmonary disability, to include asthma and bronchitis. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's pulmonary disability, to include asthma and bronchitis, is related to his active duty service?

A detailed rationale for the opinion must be provided. The examiner should address the significance, if any, of the August 2012 and January 2013 VA medical opinions. Attention is further invited to March 2005, April 2011, and November 2012 diagnoses of sleep apnea, bronchia-asthma and asthma, respectively.

If the examiner finds that the disability is causally related to service, the examiner should state, to the extent possible, whether the disability is related to the Veteran's service from December 1981 to May 1986, from May 28, 1986 to October 7, 1992, or to both periods of service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

7. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right ankle disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ankle disability, to include DJD, is related to his active duty service?

A detailed rationale for the opinion must be provided. If the examiner finds that the disability is causally related to service, the examiner should state, to the extent possible, whether the disability is related to the Veteran's service from December 1981 to May 1986, from May 28, 1986 to October 7, 1992, or to both periods of service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

8. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's right knee and right shoulder disabilities. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right knee disability, to include a right knee strain, is related to his active duty service?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right shoulder disability, to include DJD, is related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a November 2012 VA examination noting a right knee strain and right shoulder DJD.

If the examiner finds that the disability is causally related to service, the examiner should state, to the extent possible, whether the disability is related to the Veteran's service from December 1981 to May 1986, from May 28, 1986 to October 7, 1992, or to both periods of service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

9. After completing all of the above development, the electronic claims file, including a copy of this remand, should be provided to the Service Center Manager for review in order to ensure that all development performed substantially complies with the remand directives herein, including that the low back, joint pain, tinea pedis, and hepatitis C examinations were performed by a VA physician (medical doctor). A memorandum stating that the file was reviewed by the Service Center Manager and explaining any necessary variance from the remand directives should be included in the claims file.

10. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


